Citation Nr: 0737669	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right leg 
disability.


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk





INTRODUCTION

The veteran served on active duty from June 1998 to October 
2002. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The Board notes that the veteran requested a Board hearing in 
his substantive appeal form 9.  The veteran withdrew this 
request in a letter dated November 2005.

Additionally, the Board notes that the veteran was notified 
in a letter dated October 2007 that a Veterans' Service 
Officer from Pecos County, Texas is not authorized to 
represent a veteran residing in Winston-Salem, North 
Carolina.  The veteran was given the opportunity to elect a 
different Veterans Service Organization or agent to represent 
him.  The veteran did not respond to this correspondence.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
currently suffers from a right foot disability that is 
related to service.

2.  The evidence does not establish that the veteran 
currently suffers from low back strain that is related to 
service.

3.  The evidence does not establish that the veteran 
currently suffers from a right knee disability which is 
related to service.

4.  The evidence does not establish that the veteran 
currently suffers from a right leg disability that is related 
to service.



CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  Low back strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an October 2004  letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and service personnel 
records.  Moreover, in an October 2004 telephone call to the 
RO, the veteran indicated that he had no other relevant 
information or evidence to submit to substantiate his claim 
and more specifically no additional medical evidence to 
submit.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, and service personnel records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Residuals of a Right Foot Injury

The veteran contends that he suffers from the residuals of a 
right foot injury, manifest by pain, which he asserts were 
incurred while in-service.  The Board notes that multiple in-
service medical records indicate the veteran had problems 
with his right foot with complaints of pain.  

The records concerning the veteran's right foot begin with 
his enlistment report of medical history conducted in June 
1997 in which the veteran indicates that he had broken his 
right foot five years prior.  The veteran was seen two times 
in February 2000 and one time in March 2000 for treatment of 
plantar phalangitis.  The records indicate he had a history 
of this problem with a history of antecedent trauma.  The 
veteran was given arch supports to alleviate the problem.  

The veteran received emergency care treatment for a jump 
injury to his right foot.  Records indicate that the injury 
occurred upon impact; the veteran had pain in his right toes 
and arch; there was mild swelling; circulation, sensation and 
movement were intact except for numbness in the third toe; 
and that there was a limited range of motion of the veteran's 
ankle which hurt the arch of the right foot.  The veteran was 
treated and released and was told to follow up with in-
patient care within 2-3 days and to take motrin 5-6 times per 
day.  

A physical therapy record dated December 2001 indicates the 
veteran was diagnosed with a right foot sprain that had not 
improved since his jump injury.  The veteran's right foot had 
swelling, bruising, was tender to pressure, and had limited 
range of motion.  Additional health records during this time 
period indicate the veteran's right foot hurt when he ran and 
sometimes when he walked.  Past history was indicated as a 
history of foot fracture ten years before with multiple ankle 
sprains and plantar fasciitis.  


Additionally, an x-ray of the veteran's right foot was 
conducted at Womack Army Medical Center at Fort Bragg during 
October 2001.  The reason for the x-ray was due to a jump 
injury.  The radiology report indicates that the impression 
was one of a normal right foot.  There was no evidence of 
fracture, dislocation, arthritic or inflammatory change.  

There is no indication in the record that the veteran 
suffered from right foot problems after December 2001, when 
he was still in service.  The only evidence that the veteran 
currently has a foot ailment subsequent to service is the 
veteran's claim that he suffers from right foot pain.  

It is important to point out at this juncture that right foot 
pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  Thus, 
there is no evidence showing current disability or diagnosis 
of the veteran's claimed condition.  Additionally, the 
veteran indicated in a report of contact to the RO in October 
2004 that he had no additional medical evidence to submit.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board acknowledges the veteran's contentions that his 
residuals of a right foot injury are related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Low Back Strain

The veteran contends that a low back disability was incurred 
while in-service.  The Board notes that there are no 
indications from the veteran's medical records that he 
complained of low back pain or of any type of problem with 
his back while in-service.  The veteran further contends that 
the low back injury was incurred during the same jump 
accident in which his right foot was injured.  However, 
numerous records concerning that incident do not indicate any 
resultant injuries to the veteran's back.

As discussed previously low back pain is not in and of itself 
a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Thus, there is no evidence showing 
current disability or diagnosis of the veteran's claimed 
condition.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the veteran's contentions that his low 
back strain is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Right Knee Disability

The veteran contends that a right knee disability was 
incurred while in-service.  The Board notes that there are no 
indications from the veteran's medical records that he 
complained of right knee pain or of any type of problem with 
his right knee while in-service.  The veteran further 
contends that a right knee injury was incurred during the 
same jump accident in which his right foot was injured.  
However, numerous records concerning that incident do not 
indicate any resultant injuries to the veteran's right knee.



As discussed previously right knee pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Thus, there is no evidence showing 
current disability or diagnosis of the veteran's claimed 
condition.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the veteran's contentions that his 
right knee disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Right Leg Disability

The veteran contends that a right leg disability was incurred 
while in-service.  The Board notes that there are no 
indications from the veteran's medical records that he 
complained of right leg pain or of any type of problem with 
his right leg while in-service.  The veteran further contends 
that a right leg injury was incurred during the same jump 
accident in which his right foot was injured.  However, 
numerous records concerning that incident do not indicate any 
resultant injuries to the veteran's right leg.

As discussed previously right leg pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Thus, there is no evidence showing 
current disability or diagnosis of the veteran's claimed 
condition.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the veteran's contentions that his 
right leg disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Conclusion

In regard to all of the veteran's claims pending in this 
appeal, the veteran asserts that he is entitled to a VA 
examination for the purpose of evaluating such claims.  The 
Board finds, however, that under 38 U.S.C.A. § 5103A, such a 
medical examination is unnecessary for VA to make a decision 
on his claims because there is no competent evidence that the 
veteran has a current disability or persistent or recurrent 
symptoms of a disability 38 U.S.C.A. §  5103A(d)(2)(A).  
While the veteran is certainly competent to report pain in 
his right foot, low back, right knee, and right leg, the 
Board reemphasizes that a report of pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  As was previously 
explained herein, VA has attempted to obtain competent 
evidence from the veteran through the notice and assistance 
requirements of the VCAA, but the veteran indicated during 
the processing of his claim in response to appropriate VCAA 
notice that he had no other relevant information or evidence 
to submit to substantiate his claim, and more specifically no 
additional medical evidence to submit.  

For the reasons set forth above, there are no bases upon 
which to award service connection for the claimed conditions, 
and service connection must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for residuals of a right 
foot injury is denied.

Entitlement to service connection for low back strain is 
denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


